



Exhibit 10.19


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS


This Confidential Separation Agreement and General Release of Claims (this
“Agreement”) is made between TRI POINTE GROUP, INC. (the “Company” or
“Employer”) and MICHAEL D. GRUBBS, his heirs, executors, administrators,
successors, and assigns (collectively referred to throughout this Agreement as
“Employee”).


WHEREAS, Employer and Employee have decided to end their employment relationship
as a result of Employee’s decision to retire.


WHEREAS, Employer has offered Employee the separation consideration set forth in
Section 2 hereof in exchange for agreeing to the terms of this Agreement,
including the general release of claims set forth in Section 4 hereof.


WHEREAS, Employee has indicated a desire to accept the offered separation
consideration and to freely and knowingly enter into this Agreement intending to
waive, settle and release all claims he has or might have against the Released
Parties (as that term is defined in Section 4.1 hereof).


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto agree as follows:


1.    Last Day of Employment. Employee’s last day of employment with Employer is
December 31, 2019 (the “Employment End Date”).


2.    Separation Consideration.


2.1    In consideration of (a) the Company’s receipt of this Agreement signed
and dated by Employee within the 21 day consideration period, (b) the Company’s
receipt of a letter stating that Employee has not revoked his acceptance or
execution of this Agreement (sent via email, personal delivery, or mail) in the
form attached as Exhibit “A” and signed and dated at least eight days after
Employee’s execution of this Agreement, and (c) Employee’s compliance with the
terms of this Agreement, the Company agrees that the Employee shall be entitled
to the amendments and modifications set forth in the Letter Agreement, dated as
of July 1, 2019, by and between Employee and the Company (the “Letter
Agreement”) attached as Addendum 1 as to certain stock options and restricted
stock unit awards previously granted to the Employee pursuant to the 2013
Long-Term Incentive Plan (the “LTIP”), as detailed in Addendum 2 hereto.
Employee agrees to acknowledge receipt of each of the foregoing in writing
(email is sufficient) upon the Company’s provision thereof and to
unconditionally re-affirm all affirmations and releases contained in this
Agreement in writing upon Employee’s receipt thereof.


2.2    Employee acknowledges and agrees that, except for the separation
consideration described in Section 2.1 above and the payment of cash pursuant to
Employee’s performance-based cash award agreement for the performance period of
January 1, 2019 to December 31, 2019, Employee shall not accrue or receive any
other compensation, commissions, bonuses, car allowance, employment benefits,
stock and other equity grants or awards or any other consideration from the
Company after the Employment End Date, and that the separation consideration
described in Section 2.1 shall be the sole amounts paid to Employee pursuant to
this Agreement. For the avoidance of doubt, except as set forth in Section 2.1
above, Employee shall not be eligible for any future awards or grants under the
LTIP. Furthermore, Employee acknowledges and understands that any existing
restricted stock unit awards (x) that are not part of “pro rata” vesting
pursuant to the “retirement provision” of the LTIP and (y) that do not vest by
the Employment End Date shall be forfeited for no consideration by Employee
pursuant to the Restricted Stock Unit Award Agreement relating to the LTIP
(i.e., Employee’s combined 90,583 unvested time-vesting restricted stock units
and unvested performance-based restricted stock units shall be forfeited as
detailed in Addendum 2 hereto). Employee further understands and agrees that
Employee’s right to benefits under Employer’s health and welfare benefit
program, if any, shall be limited to those set forth under Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), which coverage Employee shall be entitled
to elect at Employee’s own expense for the entirety of the COBRA period.


3.    No Consideration Absent Execution of this Agreement. Employee understands
and agrees that Employee would not receive the consideration specified in
Section 2.1 above, except for Employee’s execution of this Agreement, and the
fulfillment of the promises and releases contained herein.


4.    Employee’s General Release of All Claims.


- 1 -

--------------------------------------------------------------------------------







4.1    In consideration of the receipt of the separation consideration set forth
in Section 2.1 above on the terms set forth herein and except for the
obligations arising under this Agreement, Employee, for himself and his heirs,
assigns, executors, administrators, agents and successors, past and present,
hereby fully and without limitation generally releases, covenants not to sue,
and forever discharges the Company, its parents, subsidiaries, divisions, joint
ventures, and affiliates (including but not limited to TRI Pointe Homes, Inc.,
The Quadrant Corporation, Pardee Homes, Pardee Homes of Nevada, Maracay Homes,
L.L.C., Trendmaker Homes, Inc., Trendmaker Homes DFW, L.L.C and Winchester Homes
Inc.), as well as their respective trustees, directors, owners, officers,
shareholders, partners, agents, employees, consultants, insurance carriers,
attorneys, assigns, executors and administrators, trustees, predecessors and
successors, past and present (collectively, the “Released Parties”), from any
and all claims, demands, liabilities, actions, causes of action, whether in law
or in equity, suits, damages, losses, attorneys’ fees, costs, and expenses, of
whatever nature whatsoever, known or unknown, fixed or contingent, suspected or
unsuspected, existing or prospective (collectively “Claims”), that Employee may
now have, or may ever have, against any of the Released Parties for any acts or
omissions by the Company or any of the Released Parties occurring on or prior to
the effective date of this Agreement, including, without limitation, any and all
Claims arising out of or relating to Employee’s employment and/or the separation
of Employee’s employment with the Company or any of the Released Parties, along
with any Claims alleging violation of:


•    The Executive Employment Agreement, dated as of March 20, 2019, by and
between     Employee and the Company;
•    The Letter Agreement;
•    Title VII of the Civil Rights Act of 1964, as amended;
•    The Civil Rights Act of 1991, as amended;
•    Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
•
The Employee Retirement Income Security Act of 1974, as amended (as modified
below);

•    The Immigration Reform and Control Act, as amended;
•    The Family and Medical Leave Act;
•    The Americans with Disabilities Act of 1990, as amended;
•    The Workers Adjustment and Retraining Notification Act, as amended;
•    The Fair Credit Reporting Act;
•    The Equal Pay Act, as amended;
•    The Occupational Safety and Health Act, as amended;
•    The Sarbanes-Oxley Act of 2002, as amended;
•    The Genetic Information Nondiscrimination Act of 2008;
•    California Family Rights Act – Cal. Gov’t Code § 12945.2;
•    California Fair Employment and Housing Act – Cal. Gov’t Code § 12900 et
seq.;
•    California Unruh Civil Rights Act – Cal. Civ. Code § 51 et seq.;
•
Statutory Provisions Regarding the Confidentiality of AIDS Information – Cal.
Health & Safety Code § 120775 et seq.;

•    California Confidentiality of Medical Information Act – Cal. Civ. Code § 56
et seq.;
•    California Parental Leave Law – Cal. Lab. Code § 230.7 et seq.;
•    California Apprenticeship Program Bias Law – Cal. Lab. Code § 3070 et seq.;
•    California Equal Pay Law – Cal. Lab. Code § 1197.5;
•    California Whistleblower Protection Law – Cal. Lab. Code § 1102.5;
•    California Military Personnel Bias Law – Cal. Mil. & Vet. Code § 394;
•
Statutory Provision Regarding California Family and Medical Leave – Cal. Lab.
Code § 233;

•
Statutory Provisions Regarding California Electronic Monitoring of Employees –
Cal. Lab. Code § 435;

•
The California Occupational Safety and Health Act, as amended, California Labor
Code § 6300 et seq., and any applicable regulations thereunder;

•
California Obligations of Investigative Consumer Reporting Agencies Law – Cal.
Civ. Code § 1786.10 et seq.;

•    California Political Activities of Employees Law – Cal. Lab. Code § 1101 et
seq.;
•
California Domestic Violence Victim Employment Leave Law – Cal. Lab. Code §
230.1;

•    California Court Leave Law – Cal. Lab. Code § 230;
•    Those other provisions of the California Labor Code that lawfully may be
released;
•
Los Angeles AIDS-Based Discrimination Ordinance, Los Angeles Municipal Ordinance
§45.80 et seq.;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

•    Any public policy, contract, tort, or common law; or


- 2 -

--------------------------------------------------------------------------------





•
Any Claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.



4.2    This Agreement is not intended to waive or impact whatever rights that
Employee may have to seek and/or obtain benefits under applicable workers
compensation statutes. Employee acknowledges and understands that nothing
contained in this Agreement limits Employee’s ability to file a charge or
complaint with the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”);
however, to the maximum extent permitted by law, Employee agrees that if such an
administrative claim is made, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies. Employee further
acknowledges and understands that this Agreement does not limit Employee’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or its affiliates. Employee further acknowledges and understands that
this Agreement does not limit Employee’s right to receive an award for
information provided to any Government Agencies.


4.3    This Agreement also includes a release of all Claims under the Age
Discrimination in Employment Act (“ADEA”). Employee understands and agrees that
the consideration given for the waiver and release in this Agreement is in
addition to anything of value to which Employee was already entitled. Employee
further acknowledges that Employee has been advised by this writing, pursuant to
the requirements of the Older Workers’ Benefit Protection Act that: (a) this
Agreement has been written in a manner that is calculated to be understood, and
is understood, by Employee; (b) the release provisions of this Agreement apply
to rights and Claims that Employee may have under the ADEA, including the right
to file a lawsuit against the Company for age discrimination; (c) the release
provisions of this Agreement do not apply to any rights or Claims that Employee
may have under the ADEA that arise after the date Employee executes this
Agreement; (d) the Company does not have a preexisting duty to provide continued
employment, compensation or benefits following the Employment End Date; (e)
Employee has been advised in writing to consult with an attorney prior to
executing this Agreement; (f) Employee shall have a period of 21 days in which
to consider the terms of this Agreement prior to its execution; (g) any later
changes to this Agreement, whether material or immaterial, shall not restart the
21-day review period; and (h) Employee shall have a period of seven days after
signing this Agreement in which to revoke this Agreement. However, to be
effective, any revocation of this Agreement must be in writing and postmarked or
delivered via email, personal delivery, or mail to [ * * * ], 19540 Jamboree
Road, Suite 300, Irvine, CA 92612, by the close of business on the seventh day
following Employee’s execution of this Agreement. If Employee decides not to
revoke the Agreement, Employee must send Employer via email, personal delivery,
or mail a letter in the form attached as Exhibit “A” and signed and dated at
least eight days after Employee’s execution of this Agreement.


4.4    If any Claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
Employer or any of the other Released Parties identified in this Agreement is a
party.


4.5    To effect a full and complete general release as described above,
Employee expressly waives and relinquishes all rights and benefits of section
1542 of the Civil Code of the State of California, and does so understanding and
acknowledging the significance and consequence of specifically waiving section
1542. Section 1542 of the Civil Code of the State of California states as
follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this Agreement is intended to include in its effect, without
limitation, all claims Employee does not know or suspect to exist in Employee’s
favor at the time of signing this Agreement, and that this Agreement
contemplates the extinguishment of any such claims. Employee warrants Employee
has read this Agreement, including this waiver of California Civil Code section
1542, and that Employee has consulted with or had the opportunity to consult
with counsel of Employee’s choosing about this Agreement and specifically about
the waiver of section 1542, and that Employee understands this Agreement and the
section 1542 waiver, and so Employee freely and knowingly enters into this
Agreement. Employee further acknowledges that Employee later may discover facts
different from or in addition to those Employee now knows or believes to be true
regarding the matters


- 3 -

--------------------------------------------------------------------------------





released or described in this Agreement, and even so Employee agrees that the
releases and agreements contained in this Agreement shall remain effective in
all respects notwithstanding any later discovery of any different or additional
facts. Employee expressly assumes any and all risk of any mistake in connection
with the true facts involved in the matters, disputes or controversies released
or described in this Agreement or with regard to any facts now unknown to
Employee relating thereto.


5.    Affirmations Regarding Claims and Related Issues.


5.1    Employee affirms that Employee has not filed, caused to be filed, or
presently is a party to any Claim, complaint, charge or action against any of
the Released Parties in any forum or form.


5.2     Except for the obligations arising under this Agreement and the Letter
Agreement, Employee affirms that Employee has been paid and/or has received all
compensation, commissions, wages, bonuses, and/or benefits to which Employee may
be entitled and, if applicable, has reported all hours worked to Employer.
Employee affirms that Employee has been granted any leave to which Employee was
entitled under the Family and Medical Leave Act and/or related state or local
leave of disability accommodation laws.


5.3    Employee further affirms that Employee has no known workplace injuries or
occupational diseases. Employee also represents and warrants that Employee has
not assigned or transferred any interest in any Claims that Employee may have
against the Company or any other Released Parties.


5.4    Employee also affirms that Employee has not divulged any proprietary or
confidential information of Employer and will continue to maintain the
confidentiality of such information consistent with Employer’s policies and
Employee’s agreement(s) with Employer and/or common law. This proprietary
information includes, but is not limited to, information concerning Employer’s
pricing and sales, marketing strategies, financial status, business and
regulatory relationships and dealings, and future business plans. Employee
agrees and acknowledges this promise of confidentiality is a material term of
this Agreement.


5.5    Employee further affirms that Employee has not been retaliated against
for reporting any allegations of wrongdoing by any Released Parties, including
but not limited to Employer and its officers, including any allegations of
corporate fraud.


6.    Return of Company Property and Information. Employee agrees that by no
later than 5 business days after the Employment End Date, Employee shall (a)
return to the Company all documents, electronic data, information and property
which belongs to the Company (including all information tangible or intangible
whether in written, machine-readable, or any information disclosed orally or
visually), and (b) disclose in writing to [ * * * ] all accounts to which
Employee has access in connection with Employee’s employment, including the user
credentials, access codes and passwords.


7.    Cooperation and Assistance. Employee agrees to provide reasonable
assistance to the Company to effect a smooth and orderly transition. Employee
will reasonably cooperate with and assist the Company, its agents, owners,
employees and attorneys in the preparation and/or defense and/or pursuit of any
litigation involving the Company, and, in addition, to any issues related to
Employee’s employment with Company, Employee’s performance as an employee of the
Company, or any related matters, except as may be prevented by law. Employee
agrees that Employee shall not voluntarily aid, assist, cooperate with or
encourage any person or entity in connection with the pursuit of any claim or
dispute against the Company, unless compelled by deposition or other proper
legal process. Employee further agrees not to voluntarily involve himself with
or participate in any action in which the Company or any of the other Released
Parties is a party without first obtaining the Company’s advance written
consent. Employee further agrees, covenants, and represents that Employee shall
provide advance written notice to the Company in the event Employee is
subpoenaed to testify, or provide documents at deposition or at trial, relating
to (1) any actual, possible, or perceived violation by the Company or any other
Released Parties of any federal, state, local, or administrative law, rule, or
regulation; (2) the negotiations relating to and the terms of this Agreement;
and (3) any acts or omissions by the Company or any of the other Released
Parties occurring prior to the effective date of this Agreement. This Section 7
is intended to preclude this voluntary aid or involvement of Employee as
described above, and nothing herein is intended to interfere with any protected
right to file charges, testify, assist or participate in any manner in an EEOC
investigation, hearing or proceeding, and nothing in this paragraph is intended
to influence the substance of such aid or involvement which is properly
compelled by legal process.




- 4 -

--------------------------------------------------------------------------------





8.    Non-Disparagement. Employee agrees not to say or do anything to undermine,
defame or disparage, in any way, Employer, its affiliates, management, employees
or services in any manner or forum, including any electronic forum. Employer
agrees not to say or do anything to undermine, defame or disparage, in any way,
Employee in any manner or forum, including any electronoic forum. Employee
agrees not to say or do anything to undermine the confidence of the Company’s
employees, partners, vendors, regulators, or customers in the Company, the
Company’s continued success, or the employment or status of other employees with
the Company.

9.    Governing Law. This Agreement shall be governed in accordance with the
laws of the state of California without regard to its conflict of laws
provision. In the event the Employee or Employer breaches any provision of this
Agreement, Employee and Employer affirm that either may institute an action to
specifically enforce any term or terms of this Agreement.


10.    CONFIDENTIALITY. EMPLOYEE AGREES NOT TO DISCLOSE TO ANYONE (OTHER THAN
PROFESSIONAL LEGAL OR TAX ADVISORS), DIRECTLY OR INDIRECTLY, THE FACTS RELATING
TO THE EXISTENCE OF THIS AGREEMENT, THE DISCUSSIONS LEADING TO THE EXECUTION OF
THIS AGREEMENT, OR THE TERMS OR SUBSTANCE OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT PROHIBITS OR RESTRICTS EMPLOYEE FROM INITIATING COMMUNICATIONS
DIRECTLY WITH, RESPONDING TO AN INQUIRY FROM, OR PROVIDING TESTIMONY BEFORE THE
U.S. SECURITIES AND EXCHANGE COMMISSION, THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY, ANY OTHER SELF-REGULATORY ORGANIZATION, OR ANY OTHER FEDERAL OR STATE
AGENCY OR AUTHORITY REGARDING THIS AGREEMENT OR ITS UNDERLYING FACTS OR
CIRCUMSTANCES.


11.    Miscellaneous.


11.1    Employee acknowledges that, except as expressly set forth in this
Agreement, no representations of any kind have been made to Employee, by
Employer, or by any of its agents, officers, employees, representatives, or
attorneys, to induce Employee’s execution of this document. Employee further
states that the only representations made in order to obtain Employee’s consent
to this Agreement are stated above, that the contents of this document have been
explained to Employee in full and that Employee is signing this Agreement
voluntarily.


11.2    In the event it shall be necessary for any party to this Agreement to
institute legal action to enforce any of the terms and conditions or provisions
of this Agreement, or for any breach thereof, the prevailing party in such
action shall be entitled to costs and reasonable attorneys’ fees.


11.3    This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement. This Agreement may be executed in counterparts, each to
constitute an original.


12.    Non-Admission of Wrongdoing. The parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by any Released
Party of wrongdoing or evidence of any liability or unlawful conduct of any
kind. Employee represents and warrants that Employee discharged Employee’s job
duties in a lawful manner, and that Employee is not aware of any unlawful
conduct by the Company or any Released Party during the time period of
Employee’s employment.


13.    Entire Agreement. This Agreement and the Letter Agreement set forth the
entire agreement between the parties hereto, and fully supersedes any prior
understanding between the parties with respect to the subject matter hereof.
Employee acknowledges that Employee has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with
Employee’s decision to accept this Agreement, except for those set forth in this
Agreement.


14.    Severability. The parties to this Agreement agree, covenant and represent
that each and every provision of this Agreement shall be deemed to be
contractual, and that they shall not be treated as mere recitals at any time or
for any purpose. Therefore, the parties further agree, covenant and represent
that each and every provision of this Agreement shall be considered severable,
except for the general release of Section 4. If a court of competent
jurisdiction finds the general release to be unenforceable or invalid, then this
Agreement shall become null and void and Employee will be required to repay the
separation consideration within 10 business days. If a court of competent
jurisdiction finds any provision, or part thereof, other than the general
release to be invalid or unenforceable for any reason, that provision, or


- 5 -

--------------------------------------------------------------------------------





part thereof, shall remain in force and effect to the extent allowed by law, and
all of the remaining provisions of this Agreement shall remain in full force and
effect and enforceable.


15.    Binding Agreement. Employee represents and warrants that Employee has the
authority to enter into this Agreement on Employee’s behalf individually and to
bind all persons and entities claiming through Employee. This Agreement shall be
binding upon and shall inure to the benefit of the respective heirs, assigns,
executors, administrators, successors, subsidiaries, divisions and affiliated
corporations and partnerships, past and present, and trustees, directors,
officers, shareholders, partners, agents and employees, past and present, of
Employee and the Company.


16.    Expiration of Offer and Effective Date. Employee understands that the
offer contained in this Agreement is considered withdrawn if Employee has not
signed and returned to Employer the executed Agreement on or before the
conclusion of the 21-day consideration period. The signed Agreement must be
emailed, personally delivered, or mailed to [ * * * ], 19540 Jamboree Road,
Suite 300 Irvine, CA 92612, such that it is postmarked or delivered within the
21-day consideration period. If Employee executes and returns this Agreement
timely, this Agreement shall become effective at the end of the seven-day period
after Employee first executes and delivers this Agreement to the Company, unless
Employee otherwise revokes this Agreement in writing before expiration of that
seven-day period.


EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER WHETHER TO SIGN THIS AGREEMENT, AND EMPLOYEE IS ADVISED TO CONSULT WITH
AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT. ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS AGREEMENT DO NOT EXTEND OR RESTART THIS UP TO TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.


EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND GENERALLY RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES.
    


- 6 -

--------------------------------------------------------------------------------







The parties hereto knowingly and voluntarily executed this Agreement as of the
date set forth below:




Dated: December 31, 2019            /s/ Michael D. Grubbs                    
Michael D. Grubbs



                                
Dated: December 31, 2019            /s/ Douglas F. Bauer                    
                        Douglas F. Bauer


- 7 -